UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-153381 BioCorRx, Inc. (Exact name of registrant as specified in its charter) Nevada 26-1972677 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 601 North Parkcenter Drive, Suite 103 Santa Ana, California 92705 (Address of principal executive offices) (zip code) (714) 462-4880 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of May 13, 2014, there were 135,814,501 shares of registrant’s common stock outstanding. BIOCORRX, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed consolidated balance sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Condensed consolidated statements of operations for the three months ended March 31, 2014 and 2013 (unaudited) 4 Condensed consolidated statement of stockholders' (deficit) equity for the three months ended March 31, 2014 (unaudited) 5 Condensed consolidated statements of cash flows for the three months ended March 31, 2014 and 2013 (unaudited) 6 Notes to condensed consolidated financial statements (unaudited) 7-19 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-25 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 26 ITEM 4. Controls and Procedures 26 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 SIGNATURES 29 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BIOCORRX INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Accounts receivable, net Accounts receivable, other Prepaid expenses Deposits, short term Total current assets Property and equipment, net Other assets: Accounts receivable, long term Licensing agreement, net Deposits, long term Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenue, short term Advances from lenders Notes payable, net of debt discount, related party Notes payable, related party Total current liabilities Long term debt: Deferred revenue, long term Convertible notes payable, net of debt discount Notes payable, net of debt discount, related party Warrant liability Derivative liability Total long term debt Total liabilities Stockholders' (deficit) equity: Common stock, $0.001 par value; 200,000,000 shares authorized, 135,814,501 and 127,343,501 shares issued and outstanding as of March 31, 2014 and December 31, 2013, respectively Common stock subscribed Additional paid in capital Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See the accompanying notes to the unaudited condensed consolidated financial statements 3 BIOCORRX INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three months ended March 31, Sales, net $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Depreciation and amortization Total operating expenses Net (loss) income from operations ) Other income (expenses): Gain on settlement of debt - Interest expense ) ) Loss on change in fair value of derivative liability ) ) Net loss before income taxes ) ) Income taxes - - Net loss $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed consolidated financial statements 4 BIOCORRX INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS' (DEFICIT) EQUITY THREE MONTHS ENDED MARCH 31, 2014 (unaudited) Additional Common stock Common stock Paid in Accumulated Shares Amount Subscribed Capital Deficit Total Balance, December 31, 2013 $ ) $ Common stock issued, accrued in 2013 - ) - - Common stock issued in connection with the exercise of options - - Common stock issued for services rendered - Common stock issued as payment of interest - - Common stock issued in connection with licensing fee - - Reclassify fair value of debt derivative at payoff of note payable - Fair value of warrants issued in connection with licensing fee - Fair value of vested options - Net loss - ) ) Balance, March 31, 2014 $ ) $ ) See the accompanying notes to the unaudited condensed consolidated financial statements 5 BIOCORRX INC. (formerly Fresh Start Private Management, Inc.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash flows used in operating activities: Depreciation and amortization Amortization of debt discount Gain on settlement of debt - ) Stock based compensation Loss on change of fair value of derivative liability Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses Accounts payable and accrued expenses Income taxes payable - ) Due to factor - ) Deferred revenue Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Payment of acquisition deposit ) - Purchase of equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable Repayments of notes payable ) - Repayments of notes payable, related party ) ) Net cash provided by financing activities Net increase in cash Cash, beginning of the period Cash, end of period $ $ Supplemental disclosures of cash flow information: Interest paid $ $ Taxes paid $
